Name: Commission Implementing Regulation (EU) 2015/2178 of 25 November 2015 entering a name in the register of protected designations of origin and protected geographical indications (Saucisson de Lacaune/Saucisse de Lacaune (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  regions of EU Member States;  foodstuff
 Date Published: nan

 26.11.2015 EN Official Journal of the European Union L 309/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2178 of 25 November 2015 entering a name in the register of protected designations of origin and protected geographical indications (Saucisson de Lacaune/Saucisse de Lacaune (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Articles 15(1) and 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, France's application to register the name Saucisson de Lacaune/Saucisse de Lacaune was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Saucisson de Lacaune/Saucisse de Lacaune should therefore be entered in the register. (3) By letter received on 27 February 2014, the French authorities notified the Commission that the companies SARL RenÃ © Pujol, 11 avenue de Lattre de Tassigny, BP 52 81230 Lacaune, La Lacaunaise Escande Pistre & Cie, 7, boulevard Jean-JaurÃ ¨s, 81230 Lacaune, and Maison NÃ ¨gre, Charcuterie Lacaunaise, 6 avenue de Naurois, 81230 Lacaune, which are established on their territory, had been legally marketing the product sold under the name Saucisson de Lacaune/Saucisse de Lacaune, using this name continuously for more than five years, and that this point had been raised during the national opposition procedure. (4) Since the companies SARL RenÃ © Pujol, La Lacaunaise Escande Pistre & Cie, and Maison NÃ ¨gre referred to in recital 3 above meet the requirements laid down in Article 15(1) of Regulation (EU) No 1151/2012 for the granting of a transitional period in which to make legal use of the sales name after registration, they should be granted a transitional period of five years starting from the date on which the application for registration was lodged with the Commission, during which time they may make use of the name Saucisson de Lacaune/Saucisse de Lacaune. (5) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Saucisson de Lacaune/Saucisse de Lacaune (PGI) is hereby entered in the register. The name referred to in the first paragraph identifies a product in Class 1.2 Meat products (cooked, salted, smoked, etc.) of Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The companies SARL RenÃ © Pujol, La Lacaunaise Escande Pistre & Cie, and Maison NÃ ¨gre Charcuterie Lacaunaise are authorised to continue to use the registered name Saucisson de Lacaune/Saucisse de Lacaune (PGI) until 27 February 2019. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 142, 29.4.2015, p. 25. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).